Citation Nr: 0118340	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-22 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1941 to January 
1946, including internment as a prisoner of war (POW) of the 
Japanese government from May 1942 to August 1945.  He died on 
March [redacted], 2000.  The appellant is the veteran's widow. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision by the Nashville, 
Tennessee, Regional Office  of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in July 
2000, a statement of the case was issued in November 2000, 
and a substantive appeal was received in November 2000.  
The appellant testified at a Board videoconference hearing in 
April 2001.  During the course of the appeal, the claims file 
was transferred to the Louisville, Kentucky, Regional Office 
(RO).


FINDINGS OF FACT

1. The veteran was a prisoner of war during World War II.

2. The veteran died on March [redacted], 2000, his death certificate 
lists the immediate cause of death as a ruptured abdominal 
aneurysm.  

3. Prior to his death, the veteran was in receipt of service-
connected disability benefits for disabilities with a 
combined evaluation of 90 percent, effective October 17, 
1991.

4. The evidence of record does not show that the veteran was 
in receipt of or entitled to receive compensation at the 
time of death for service-connected disability that was 
rated totally disabling on either a schedular or 
unemployability basis for a period of not less than one 
year immediately preceding his death.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318 
(West 1991 & Supp. 2000), Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2098-99 
(2000); 38 C.F.R. § 3.22 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

By rating decision in July 1948, the RO granted service 
connection for anxiety reaction with an evaluation of 50 
percent, psoriasis with an evaluation of 30 percent, chronic 
gastritis with an evaluation of 10 percent, and otitis media, 
arthralgia of the knees and ankles, and myalgia of the thighs 
and legs all with noncompensable evaluation.  All of the 
evaluations were made effective May 13, 1948, with a combined 
evaluation of 70 percent.  See 38 C.F.R. § 4.25, Table I 
(2000).  

By rating decision in November 1957, the RO found that the 
veteran's anxiety reaction had improved and that the 
veteran's gastric symptoms should be included in the 
evaluation of the anxiety reaction and not rated as a 
separate entity.  Effective January 27, 1958, a 30 percent 
evaluation for anxiety reaction with gastric symptoms, with 
the other earlier evaluations unchanged, was awarded, with a 
combined evaluation of 50 percent.  See 38 C.F.R. § 4.25, 
Table I (2000).

By rating decision in May 1992, the RO granted service 
connection for arthritis of the right and left shoulder, both 
with 20 percent evaluations, arthritis of the right and left 
ankle, both with 10 percent evaluations, arthritis of the 
right and left wrist, both with 10 percent evaluations, 
arthritis of the cervical spine with an evaluation of 10 
percent, and an increased evaluation of 10 percent for 
arthritis of the left knee with arthralgia.  All new 
evaluations were effective from October 17, 1991.  With the 
bilateral factor and previous evaluations continued in this 
rating decision, the veteran's combined evaluation was 90 
percent.  See 38 C.F.R. §§ 4.25, Table I, 4.26 (2000).

The veteran died on March [redacted], 2000, at the age of 79.  The 
certificate of death lists the immediate cause of death as a 
ruptured abdominal aneurysm.  No autopsy was performed.  The 
appellant filed a claim for DIC benefits in April 2000.  

At the April 2001 hearing, the record was left open for 60 
days for submission of medical evidence.  In May 2001, the 
appellant submitted a statement stating that the VA should 
have rated the veteran 100 percent permanent and total after 
he was awarded 90 percent service connection. 



II. Analysis

On November 9, 2000, the President signed into law the VCAA.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  All pertinent evidence to 
a determination of entitlement to DIC benefits under Section 
1318 is contained in the claims file, including the most 
recent rating decision.  Significantly, no additional 
pertinent evidence has been identified by the appellant.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the appellant's 
claim. 

Further, the appellant and her representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to DIC benefits under 
Section 1318.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the 
case, as well as the notice of VCAA duties, issued in 
February 2001, have informed the appellant and her 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
appellant are to be avoided).  Moreover, given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the appellant by 
proceeding with appellate review despite the fact that 
implementing regulations have not yet been promulgated.

The surviving spouse of a qualifying veteran is entitled to 
DIC benefits if the veteran died of a service-connected 
disability.  38 U.S.C.A. § 1310.  The surviving spouse of a 
deceased veteran is also eligible for DIC benefits, as if the 
veteran's death were service connected, if the veteran:

[W]as in receipt of or entitled to receive (or but 
for the receipt of retired or retirement pay was 
entitled to receive) compensation at the time of 
death for a service-connected disability rated 
totally disabling if:  1) The disability was 
continuously rated totally disabling for a period 
of 10 or more years immediately preceding death; 
2) The disability was continuously rated totally 
disabling for a period of not less than five years 
from the date of such veteran's discharge or other 
release from active duty; or 3) The veteran was a 
former prisoner of war who died after September 30, 
1999, and the disability was continuously rated 
totally disabling for a period of not less than one 
year immediately preceding death.  
38 U.S.C.A. § 1318(b) (West 1991 & Supp. 2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a survivor of a deceased veteran is 
eligible for DIC under section 1318(b) if:  1) The veteran 
was in actual receipt of a 100 percent disability rating for 
the statutory period of time; 2) The veteran would have been 
in receipt of a 100% disability rating for such time but for 
clear and unmistakable error (CUE) in a final rating or Board 
decision; or 3) If under specific and limited exceptions, 
the veteran was "hypothetically" entitled to a 100 percent 
disability rating for the required period of time.  Marso v. 
West, 13 Vet. App. 260 (1999); see 38 C.F.R. § 3.22 (2000).  

For claims for DIC benefits, filed prior to January 21, 2000, 
VA may consider the issue of whether the veteran was 
hypothetically entitled to a total rating for the 10-year 
period prior to his death, in certain circumstances.  
However, effective January 21, 2000, 38 C.F.R. § 3.22 
was amended to eliminate hypothetical entitlement.  The 
amendment specifically defined the phrase "entitled to 
receive," but did not include hypothetical entitlement in 
this definition.  65 Fed. Reg. 3388, 3391 (Jan. 21, 2000); 
See 38 C.F.R. § 3.22 (2000).  The veteran died after January 
21, 2000, and the instant claim was filed also filed after 
January 21, 2000.  As the instant claim was filed after 
January 21, 2000, the Board cannot consider hypothetical 
entitlement to a total disability evaluation prior to the 
veteran's death.  As the criteria for a grant of entitlement 
to DIC benefits pursuant to Section 1318 have not been 
satisfied, there is no entitlement and the appellant's claim 
fails because of absence of legal merit or lack of 
entitlement under the law, thereby warranting a denial of the 
claim as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
not warranted.  To this extent, the appeal is denied.  


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law. 

It does not appear that the final hospital records from 
Vanderbilt University Medical Center have been obtained and 
made of record.  Further, the appellant has recently asserted 
that the veteran was treated for stomach problems by VA 
medical personnel ever since his discharge from service.  She 
has claimed that all such records are at the VA Medical 
Center in Louisville. 

Accordingly, this case is REMANDED for the following actions:

1. The RO should request that the appellant 
identify all medical care providers who 
treated the veteran for any condition, 
particularly those related to the 
cardiovascular system and previous right 
inguinal hernia, since discharge from 
service.  After securing the necessary 
release, the RO should obtain these 
records, to the extent possible.  
Specifically, the identified VAMC records 
and records from treatment at Vanderbilt 
Medical on the date of death should be 
obtained, to the extent possible.  

2. After completion of the above 
development, the RO should arrange for a 
review of the records by an appropriate 
VA specialist for the purpose of 
ascertaining whether the veteran's death 
was related to his service or to one of 
his service-connected disabilities.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner.  The examiner should provide an 
opinion as to the underlying cause of the 
veteran's ruptured abdominal aneurysm.  
If no certain cause can be determined, 
the physician should provide an opinion 
as to the possible causes of this 
condition in this case, relative 
probability, and the medical reasons 
therefor.  If any of these causes are 
those for which presumptive service 
connection is awarded under 38 C.F.R. 
§ 3.309(c), the physician should so note.  
The physician should also provide an 
opinion as to whether it is at least as 
likely as not that the veteran's ruptured 
abdominal aneurysm was related to his 
active military service, including 
internment as a POW, or was caused by or 
aggravated by his service-connected 
disabilities (anxiety reaction with 
gastric symptoms, psoriasis, arthritis of 
the shoulders, ankles, wrists, left knee, 
and cervical spine, otitis media, 
arthralgia of the right knee, and myalgia 
of the thighs and legs).  A detailed 
rationale for all opinions should be 
provided.  

3. The RO should then review the expanded 
record and determine whether the 
appellant's claim can be granted.  If the 
claim remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

